Let me begin by expressing my deepest sympathy and solidarity with the people and the Government of Mexico following the devastating earthquake that has taken the lives of hundreds of men, women and children.
It is a great honour for me to address the General Assembly for the first time as the Prime Minister of Mauritius. I am here today to reaffirm my country’s continued commitment to the universal values of the Organization.
I congratulate you, Sir, on your election as the President of the General Assembly at its seventy-second session. I assure you of our total support as you steer the work of the Assembly. The six priorities that you have identified under the theme of focusing on people echo our own aspirations as a nation.
We extend our warm congratulations to Mr. António Guterres on his appointment as the new Secretary- General. I commend him for the multidimensional vision he has for the United Nations and for the process that he has initiated on the repositioning of the United Nations development system to effectively and efficiently deliver on the 2030 Agenda for Sustainable Development. We also welcome the consultative process that he has initiated with Member States in that regard. We fully support his initiative and encourage him to make greater use of modern communication technology and of local capacities in the implementation of United Nations-sponsored projects. We also appreciate his view that the reform we seek is but part of a larger reform of the United Nations system, including the revitalization of the role of the General Assembly.
The last time there was a reform of the Security Council was in 1965. That was more than 50 years ago, and Assembly membership then stood at 117. We now have 193 Member States. The Security Council needs to reflect those changes, and that should be done at the earliest. I believe the time has now come for us to proceed with text-based negotiations to be concluded within an agreed time frame. The African Common Position on this matter, which has so far not been challenged, can with appropriate additions provide a basis for such negotiations. Mauritius fully supports the Ezulwini Consensus and Africa’s aspiration for a more pronounced role in the Security Council. For far too long, Africa has been left on the side when it comes to global governance. It is time to correct that gross injustice.
We also fully support India’s aspiration to a seat on the Security Council. We equally believe that small island developing States (SIDS) must play a more prominent role in the Security Council and that their call for a dedicated non-permanent seat is legitimate and appropriate.
The maintenance of peace and security requires tremendous and constant effort, negotiation, understanding and compromise. Mauritius voted in favour of the adoption of the Treaty on the Prohibition of Nuclear Weapons last July, and we hope to see complete denuclearization throughout the world. We urge all those involved in potential conflicts around the world, especially where there is a possibility of nuclear weapons being used, to exercise restraint and promote dialogue instead of belligerent posturing, which only feeds unrest and dangerous escalation.
We urge restraint and dialogue in Myanmar, where violence continues to displace thousands of people and has caused numerous victims. We make an appeal for the unrestricted provision of humanitarian assistance to all those affected. We also call for the early implementation of the recommendations of the Advisory Commission on Rakhine State with a view to finding a long-lasting solution.
Despite our best efforts, terrorism continues to claim innocent lives and undermine the sovereignty of States. We condemn terrorism in all its forms, wherever they occur, and we stand in solidarity with the Governments and the peoples that are victims of terrorism. We congratulate the Secretary-General on establishing the United Nations Office of Counter-Terrorism. We expect the new Office to provide leadership, coordination and coherence, to strengthen assistance for capacity- building to Member States, and to improve visibility, advocacy and resource mobilization for United Nations counter-terrorism efforts. We also need to address the root causes of that scourge, and we expect the Office to provide valuable input in that regard.
The situation in the Middle East and the plight of the Palestinian people continue to be issues of great concern. We call on all sides to sincerely start talks for a peaceful solution to the Palestinian issue. Mauritius has always supported a two-State solution, with Palestine and Israel living peacefully side by side. An independent and viable Palestine is more likely to provide security both to Israel and the region.
Mauritius highly values the importance of its integration within Africa and believes in the universal benefits of the continental integration of Africa. The Agenda 2063 of the African Union, adopted in January 2015, is in consonance with the 2030 Agenda for Sustainable Development and provides a strategy for development that is people-driven and respectful of the rule of law. That vision of Africa will be carried by its people and youth, and Africa is today home to a growing youthful population and experiencing increased urbanization. Along with the digital transformation of the continent, improving infrastructure and connectivity, and its rich wind, hydro and solar capacity, Africa has the potential of becoming a beacon for sustainable development. It is geared to become a driver of economic growth and a huge consumer market.
In July, the High-level Political Forum on Sustainable Development met to review the status of the implementation of the 2030 Agenda two years after its adoption. I would like to congratulate the 44 countries that presented their voluntary national reviews. In Mauritius, a coordinating mechanism has been set up for implementing the Sustainable Development Goals (SDGs) . We are in the process of consultations with the private sector, civil society and other stakeholders, and we expect to submit our voluntary national review at the next High-level Political Forum, in 2018.
Addressing climate change is central and critical to the successful implementation of the 2030 Agenda. With the increasing number and intensity of climate-related disasters, including storms, droughts and flash floods, it would be naïve on our part to dismiss climate change. We have just recently witnessed the devastating violence of Hurricanes Harvey and Irma. I would like to express my Government’s deep sympathy to and solidarity with the Governments and the peoples of the islands of the Caribbean and the United States for the lives lost in the devastating trails of those hurricanes.
Mitigating the effects of climate change and effectively implementing the Sendai Framework for Disaster Risk Reduction will require substantial effort and resources, especially for SIDS, if we want to be more resilient in the aftermath of those natural calamities. Although we welcome the generous pledges made thus far, including the establishment of the Green Climate Fund, we need to streamline and simplify the procedures for SIDS to access those funds, especially in the light of recent events.
This year’s High-level Political Forum recognized the specific challenges faced by SIDS and middle-income countries. Classification as a middle-income country renders SIDS such as Mauritius ineligible for most official development assistance (ODA) and concessional funding. Middle-income countries are often victims of their success in graduating from the status of least developed country and run the risk of getting stuck in the middle-income trap. Middle-income SIDS such as Mauritius aspire to be partners in development rather than mere recipients of ODA. With the help of the United Nations development system and other partners, as well as the provision of tailor-made programmes, those countries can contribute to the sharing of experience and knowledge with countries aspiring to graduate from LDC status and consolidate their own economic development at the same time.
Oceans are of vital importance to SIDS. Mauritius, with its exclusive economic zone of more than 2.3 million square kilometres, is a large-ocean State. That is why my Government has developed an ocean strategy covering fisheries, tourism and deep-ocean- water applications, as well as resource exploration and exploitation. We call on our partners to assist us in implementing that strategy, as expressed in paragraph 13 (q) of the Call for Action of the United Nations Ocean Conference.
Mauritius is honoured to co-chair the High-level Panel on Water convened by the former Secretary- General and the President of the World Bank. The Panel met today to take stock of the progress achieved following the adoption of its action plan in September 2016, which called for a transformative approach to the management of water resources. The outcome package of the Panel is expected to make concrete proposals for the achievement of the targets of SDG 6, and we hope that all world leaders will support it.
Adherence to international law, safeguarding fundamental human rights and respect for the territorial integrity of countries underpin relations among countries. With regard to Mauritius, all those principles were flouted when an integral part of its territory, namely, the Chagos Archipelago, was excised prior to its independence, in violation of international law, including obligations reflected in resolutions 1514 (XV), of 14 December 1960 and 2066 (XX), of 16 December 1965, and all the inhabitants of the Chagos Archipelago were forcibly evicted. Our decolonization remains to be completed five decades following the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples.
A crucial role of the International Court of Justice is to provide guidance through its advisory opinions to the organs and agencies of our Organization for the fulfilment of their responsibilities. It is in that spirit that States members of the Group of African States proposed a resolution in June seeking an advisory opinion of the International Court of Justice on the legal consequences of the separation of the Chagos Archipelago from Mauritius in 1965. We were very pleased that the resolution was adopted, and even more so by the fact that it was by such a resounding majority. That vote demonstrated the great importance that Member States from across the globe — not just in Africa, but also in Europe, Asia and the Americas — attach to the need to complete the process of decolonization, as well as their concern for the injustices caused to the evicted inhabitants of the Chagos Archipelago. As a matter of fact, that overwhelming vote has renewed their hope that they might finally return to their place of birth.
The United Nations membership has indeed made it clear that it wishes to see the decolonization process of Mauritius completed, and, to that end, has turned to the International Court of Justice for guidance. We are hopeful that the Court’s advisory opinion will not only guide the important work of the General Assembly, but will also allow Mauritius to move forward, including with an appropriate programme in favour of the inhabitants who were displaced from that part of the Mauritian territory. Many members had the opportunity in June to see an exhibition on the tragedy surrounding that eviction and to interact with those who were forced to leave in such inhumane conditions.
We thank Member States for their support and look forward to their continued encouragement as we complete our decolonization. In this regard, we express the hope that as many Member States as possible will contribute to the proceedings in which the Court has invited them to participate.
I would like to take this opportunity to reaffirm that Mauritius has no intention of seeking the disruption of the security arrangements currently in place in Diego Garcia, the largest island of the Chagos archipelago. I would also like to reiterate what successive Mauritian Governments have clearly stated. Mauritius is willing to enter into a long-term renewable lease with the United States to allow these security arrangements to remain in place. In this regard, completing the process of decolonization will enhance security by providing legality and certainty.
With respect to Tromelin, which has always formed and continues to form an integral part of the territory of Mauritius, we welcome the constructive progress made with France, including the agreement reached in 2010.
During this seventy-second session of the General Assembly, we have an opportunity to commit ourselves to agreements and decisions that would considerably improve the lives of ordinary people all around the world. As we prepare to turn this planet over to later generations, I would renew our commitment to striving for a world where peace, security and prosperity do not remain mere distant dreams.